10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-cv-01146-RSL Document 13 Filed 11/13/18 Page 1 of 3

HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

 

 

 

 

BRADLEY A. KECK, SCOTT A.
REMILLARD, MICHAEL R. JEPPESEN NO. C18-001146-RSL
and HERBERT W. WILSON,

Pl . t.ff sTIPULATIoN AND oRDER 0F

am 1 S’ DISMISSAL oF PLAINTIFF
vs. REMILLARD’s cLAIMs WITHOUT

THE CITY OF SEATTLE, PREJUDICE

Defendant [CLERK’S ACTION REQUIRED]

W

Through their respective counsel, Plaintiff Scott A. Remillard and Defendant City of
Seattle hereby stipulate, agree and move that all claims and causes of action which were brought
by Plaintiff Remillard against Defendant City of Seattle as part of the above-captioned lawsuit
should be DISMISSED WITHOUT PREJUDICE and without costs and fees to any party.

The parties further stipulate that the case caption should be amended to remove Mr.
Remillard as a Plaintiff. Hereinafter, the case will proceed with Bradley A. Keck, Michael R.
Jeppesen, and Herbert W. Wilson as Plaintiffs in their claims against the City of Seattle,
Defendant.

DATED this 9th day of November, 2018.

By: /s/ Sara Amies
Sara Amies, WSBA #36626
Stephen A. Teller, WSBA #23372

STIPULATION AND ORDER OF Teller & Associates, PLLC
DISMISSAL OF REMILLARD’S CLAIMS 1139 34"‘ Ave, Ste B
WITHOUT PREJUDICE - 1 Seattle, WA 98122

(206) 324-8969 Fax: 860-3172

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

lCase 2:18-cv-01146-RSL Document 13 Filed 11/13/18 Page 2 of 3

TELLER & ASSOCIATES, PLLC
1139 34th Avenue, Suite B

Seattle, Washington 98122

T: (206) 324-8969 / F : (206) 860-3172
sara@stellerlaw.com
steve@stellerlaw.com

Reba Weiss, WSBA #12876
THE WEISS LAW FIRM, PLLC
Attorneys for Plaintiffs

STIPULATED this 13th day of November, 2018,

/s/ Rachel Seals
Rachel Seals, WSBA # 48602
Paul Olsen, WSBA #29873
Assistant City Attorneys
Seattle City Attorney’s Office
701 Fifth Ave., Suite 2050
Seattle, WA 98104-7097
Ph: (206) 684-8218 / (206) 6_84-0374
Fax: (206) 684-8284
paul.olsen@seattle.gov / rachel.seals@seattle.gov

Attorneys for Defendant City of Seattle

STIPULATION AND ORDER OF Teller & Associates, PLLC
DISMISSAL ()F REMILLARD’S CLAIMS 1139 34“‘ Ave, Ste B
WITHOUT PREJUDICE - 2 Seattle, WA 98122

(206) 324-8969 Fax: 860-3172

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

CaSe 2218-CV-01l46-RSL DOCUment 13 Filed 11/13/18 Page 3 Of 3

ORDER

This matter having come before the Court upon the Parties’ Stipulation and Order of
Dismissal with Prejudice, and finding good cause exists therefor:

It is hereby ORDERED, ADJUDGED, and DECREED that all claims and causes of action
which were brought by Plaintiff Scott A. Remillard against Defendant City of Seattle as part of
the above-captioned lawsuit should be DISMISSED WITHOUT PREJUDICE and without costs
and fees to any party.

The Court further Orders that the Court Clerk should amend the case caption to remove
Mr. Remillard as a Plaintiff. Hereinafter, the case will proceed with Bradley A. Keck, Michael R.

Jeppesen, and Herbert W. Wilson as Plaintiffs in their claims against the City of Seattle, Defendant

DATED this lé*day of MCA ZQML¢_/\ 2018.

The Honorable Robert J. Lasnik

STIPULATION AND ORDER OF Teller & Associates, PLLC
DISMISSAL OF REMILLARD’S CLAIMS 1139 34"‘ Ave, Ste B
WITHOUT PREJUDICE - 3 Seactle, WA 98122

(206) 324~8969 Fax: 860-3172

 

